EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 41, - - magnetized - - has been added between “incomplete” and “outer ring”.
Claim 4, line 19, the term “an” (second occurrence) has deleted.
Claim 4, line 32, - - magnetized - - has been added between “the” (second occurrence) and “inner and outer rings”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the magnetized outer ring comprising a first magnetized component, a second magnetized component, a first non-magnetized component and a second non-magnetized component, the first magnetized component and 15the second magnetized component are provided oppositely, the first non-magnetized component and the second non-magnetized component are provided oppositely; the first magnetized component, the first non-magnetized component, the second magnetized component and the second non-magnetized component are combined end to end to form the 20magnetized outer ring of an annular shape, two ends of each of the first magnetized component and the second magnetized component are respectively provided with a protrusion, and two ends of each of the first non-magnetized component and the second non-magnetized component are respectively provided with a recess that matches with the protrusion, 25the ends of the first magnetized component, the second magnetized component, the first non-magnetized component and the second non-magnetized component are respectively provided with a boss, the boss is provided with a mounting hole, the first magnetized component, 17the second magnetized component, the first non-magnetized component and the second non-magnetized component are connected to each other by the protrusions and recesses, and then are further fixed by means of passing mounting components through the mounting holes; 5magnetic properties of the first magnetized component and the second magnetized component are opposite, that is, magnetic properties of an inner ring of the first magnetized component and an outer surface of the magnetized inner ring are opposite, and magnetic properties of an inner ring of the second magnetized component and the outer surface of 10the magnetized inner ring are the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656